                                                                      FILED
                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA                        OCT 5 2018
                         MISSOULA DIVISION                             Clerk, U.S Courts
                                                                       District Of Montana
                                                                        Missoula Division

 ALLIANCE FOR THE WILD
                                                  CV 15-54-M-DLC
 ROCKIES,

               Plaintiff,
                                                        ORDER
        vs.

 CHRISTOPHER SAVAGE, Kootenai
 National Forest Supervisor, FAYE
 KRUEGER, Regional Forester of
 Region One of the U.S. Forest Service,
 UNITED STATES FOREST
 SERVICES, an agency of the U.S.
 Department of Agriculture, and
 UNITED STATES FISH & WILDLIFE
 SERVICE, an agency of the U.S.
 Department of the Interior,

               Defendants.

        and

 KOOTENAI FOREST
 STAKEHOLDER COALITION, a
 Montana Corporation, and LINCOLN
 COUNTY, a political subdivision of the
 State of Montana,

               Defendant-Intervenors.

      Before the Court is the Federal Defendants' Unopposed Motion to Stay

Briefing on Plaintiffs Motion for Attorney Fees & Other Expenses. (Doc. 95.)

                                        -1-
      IT IS ORDERED that the motion (Doc. 95) is GRANTED. Federal

Defendants' response to Plaintiffs pending fee motion (Doc. 92) is stayed until 44

days after the Court's ruling on the pending motion to vacate (Doc. 93). If

warranted, Plaintiff may file a motion for supplemental fees within 14 days of the

Court's ruling on the motion to vacate. If the parties are not able to reach a

recommended settlement on Plaintiffs total request for fees, Defendants will

respond to the pending fee motion and additional fee motion (if filed) 44 days after

the Court's ruling on the motion to vacate. Plaintiff may file a reply to the

additional fee motion 14 days after Defendants' response.

      DATED this ~ day of October, 2018.




                                       Dana L. Christensen, Chief Judge
                                       United States District Court




                                         -2-
